Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 6, 10, 16-26 and 30-34 are pending in the application. Claims 23, 24, 30, 31, 32 and 34 are rejected. Claim 25 is objected to. Claims 1-3, 5, 6, 10, 16-22, 26 and 33 are withdrawn from further consideration.

Applicant added new four new claims in the amendment filed February 23rd, 2022; however, the new claims were numbered 31, 32, 33 and 33. This numbering of claims is not in accordance with 37 CFR 1.125 which requires the original numbering of the claims to be preserved throughout prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented. The second instance of claim 33 has therefore been renumbered as claim 34.


Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims or specification. Therefore, arguments pertaining to these objections and rejections will not be addressed. 
On page 18 of the response, Applicant refers to the lack of any obviousness rejections and states “Applicant thus expects that present claim 23 and its dependent claims will be acknowledged to be allowable, now that the novelty rejections have been addressed.” The instant claims are being 

Election/Restrictions
Applicant has added new claims 31-34 where claims 31, 32 and 34 read on the elected species. Since new claim 33 does not read on the elected species and the claims are being examined according to MPEP 803.02, claim 33 is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23, 24, 30, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,420,617 by Lesher et al.
Lesher et al. teach 6-methyl-5-(4-pyridinyl)pyridine-2-amine in column 4, line 39, which has the following structure:

    PNG
    media_image1.png
    319
    479
    media_image1.png
    Greyscale
.


    PNG
    media_image2.png
    217
    499
    media_image2.png
    Greyscale

The compounds above each contain analogous definitions where R3 contains different alkyl groups or where Ar is substituted by a C1 alkyl group. The various compounds read on instant claims 23, 24, 31 and 32. Regarding instant claim 30, the prior art teaches the following in column 5:

    PNG
    media_image3.png
    151
    505
    media_image3.png
    Greyscale

Instant claim 23 encompasses salts and where the prior art above teaches a mixture with water, which is a pharmaceutically acceptable vehicle.

Claim(s) 23, 24, 30, 32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2010/0099718 A1 by Matsukura et al.
The prior art teaches the following compound on page 44 (paragraph [0419]):


    PNG
    media_image4.png
    226
    325
    media_image4.png
    Greyscale
.
The compound is embraced by formula (I) where n is 0, Ar is tetrazole, R3 is NRR’ where R and R’ are hydrogen and R4 and R5 are hydrogen. The compound reads on instant claims 23, 24, 32 and 34. Regarding instant claim 30, the prior art teaches using a mixture containing water during purification where water is a pharmaceutically acceptable vehicle.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626